OPINION
BY THE COURT:
Submitted on motion of defendant-appellee to dismiss the appeal for failure of appellant to file a. bill of exceptions.
The errors assigned by the appellant in the original and supplemental briefs, each and all require a consideration of the factual developments. The judgment entry recites that a trial was had and a further examination of the subject matter thereof discloses that it must have been based upon testimony and that it was not made upon any question of law arising upon the pleadings or any agreed statement of facts. It is incumbent upon the appellant to provide the bill of exceptions or its substitute in this court.
There is no bill of exceptions settled and allowed by the trial judge, there is no entry setting forth the facts, there is no agreement of counsel stipulating of what the record shall consist.
In the situation thus presented, it becomes obvious that no error assigned can be exemplified in this court and we have nothing upon which we could give consideration to the errors urged.
The proper order then is an affirmance of the judgment instead of a dismissal of the appeal which has been regularly perfected. It will be so ordered.
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.